Exhibit 10.1

 

 



AGREEMENT AND RELEASE

 

The following agreement and release (the “Agreement”) is made and entered into
on this 7th day of December, 2015 by and between Robert J. Keller (“Executive”)
and Escalade, Incorporated, an Indiana corporation (“Escalade”) regarding
Executive’s termination from all positions held by Executive with Escalade and
its various subsidiaries and affiliates. Escalade and Executive are sometimes
referred to collectively as the “parties” and individually as a “party,” and the
term “Company” shall mean Escalade and its various subsidiaries and affiliates
collectively.



Recitals:

 

A. Executive is the Chief Executive Officer and President of Escalade, a
director of Escalade, and an officer and/or director of various subsidiaries and
affiliates of Escalade; and

 

B. Executive’s employment with the Company has terminated; and

 

C. Executive and the Company are parties to that certain Executive Severance
Agreement dated as of September 14, 2012 (the “Executive Agreement”), which
Executive Agreement represents the parties’ mutual agreement with respect to all
matters related to Executive’s termination of employment with the Company. All
capitalized terms used in this Agreement and not defined herein shall have the
meaning set forth in the Executive Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the Company and Executive agree as follows:

 

1. Termination. Executive hereby affirms his termination without cause from his
positions as Chief Executive Officer and President of Escalade and from all
other executive officer and director positions that he holds with Escalade and
any of Escalade’s subsidiaries and their affiliates, effective as of December 7,
2015 (the “Employment End Date”). Executive acknowledges and agrees as of the
Employment End Date he also retires as a trustee or other administrator of any
and all Company benefit plans, including without limitation the Company’s
retirement plan. Executive and the Company agree that Executive’s resignation as
a Director of Escalade is not related to any disagreement between them (other
than as may relate to the termination of the Executive’s employment with the
Company).

 

2. Compensation and Benefits. Provided that Executive fulfills his obligations
as set forth in this Agreement, the Company shall pay to Executive the following
Severance Benefits:

 

(a) the Company shall continue to pay the Executive his Base Salary and continue
his Employee Benefits through the end of the Company’s 2015 fiscal year;

 

(b) the Company will pay Executive the amount of Two Hundred Seventy Five
Thousand Dollars ($275,000.00), which amount the Company and Executive agree
represents the full incentive compensation amount payable to Executive for the
Company’s 2015 fiscal year, payable upon the later of 75 days of the end of the
Company’s 2015 fiscal year or the date the Company makes incentive payments to
other employees receiving similar Incentives;

 

1 

 



(c) the Company will pay Executive additional payments equal to one year Base
Salary, payable in accordance with the regular payroll practices of the Company
as applicable to the Executive immediately prior to the Employment End Date;

 

(d) all equity incentive awards granted to the Executive and outstanding as of
the Employment End Date shall be treated in the manner set forth in the
applicable Incentive Compensation Plan of the Company, provided, however, that
all such equity incentive awards held by the Executive that have not vested
prior to the Employment End Date shall vest in full immediately prior to
termination and shall be exercisable for a period of 90 days thereafter or, in
the event of Executive’s death, for such longer period of time as permitted by
the Incentive Compensation Plan;

 

(e) with respect to the Executive and his family members who are covered by the
Company’s medical plan as of the Employment End Date, subject to meeting ongoing
eligibility requirements, the Executive and those family members shall be
entitled to the continuation of such health care benefits under the provisions
of the Consolidated Omnibus Budget Reconciliation Act or any substantially
equivalent successor law (“COBRA”) and the Company will pay the applicable COBRA
premiums on his behalf for 12 months following the Employment End Date (and the
Executive shall be responsible for all COBRA premiums thereafter); and

 

(f) Executive may retain his Company issued laptop, iPad, and cell phone at no
cost to Executive.

 

3. Executive’s Obligations. In consideration of the payments and benefits
provided in Section 2 above, Executive will:

 

(a) fully cooperate and assist the Company with any litigation matters or
regulatory or agency proceedings for which his testimony or cooperation is
requested by Company following the Employment End Date, provided that he is
reimbursed for any reasonable and necessary expenses incurred as a result of his
cooperation and assistance, and further provided that the Company and Executive
shall discuss in advance of Executive’s providing any such cooperation and
assistance the anticipated time commitment that would likely be required of
Executive with respect to any such matter and shall mutually determine whether
Executive should be compensated for his time and the amount of any such
compensation, it being understood and agreed that if the parties cannot reach
agreement as to any such compensation, then the Company shall not request, and
Executive shall not be required, to provide cooperation and assistance with
respect to such litigation or proceeding;

 

(b) sign all necessary resignations from the boards of directors and/or all
other officer, employee and trustee positions of the Company, but in any event
Executive shall be deemed to have resigned any such executive officer, director
and trustee positions as of the Employment End Date;

 

2 

 



(c) through the Employment End Date, continue to comply with the Company’s
Insider Trading Policy, Code of Ethics and all other Company policies and
procedures applicable to employees of the Company including, without limitation,
no destruction of any documents belonging to or relating to the Company or
Executive’s employment with the Company, whether in paper, electronic, digital
or any other format, unless such destruction is approved in advance and observed
by an officer of the Company specifically designated and authorized by
Escalade’s Board of Directors;

 

(d) comply with all laws relating to the Company’s business and operations as
applicable to Executive and the Company; and

 

(e) comply with all covenants contained in the Executive Agreement and in this
Agreement, including without limitation Sections 4, 5 and 6 hereof.

 

4. Mutual Nondisparagement.

 

(a) Executive’s Covenant. Beginning on the Employment End Date, Executive shall
not make, participate in the making of, or encourage any other person to make,
any statements, written or oral, which criticize, disparage, or defame the
reputation of, or which embarrass the Company, its subsidiaries and their
affiliates or any of their respective present, former or future directors,
officers, executives, employees and/or shareholders.

 

(b) Company’s Covenant. Beginning on the Employment End Date, the Company shall
not, and shall instruct the members of Escalade’s Board of Directors and
executive officers not to, make, participate in the making of, or encourage any
employees or any other person to make, any statements, written or oral, which
criticize, disparage, or defame the reputation of, or which are intended to
embarrass, the Executive.

 

5. Confidentiality. Executive understands and agrees that:

 

(a) Escalade is required to describe the material terms of this Agreement in a
Current Report on Form 8-K to be filed with the Securities and Exchange
Commission no later than four (4) business days after this Agreement is signed
by the Executive and Escalade, and that the Company will attach this Agreement
in its entirety as an Exhibit to such public filing;

 

(b) Executive has been through the Employment End Date in the course of
employment with the Company entrusted with or obtained access to information
proprietary to the Company with respect to the following (all of which
information is referred to hereinafter collectively as the "Information"): the
organization and management of the Company; the names, addresses, buying habits,
and other special information regarding past, present and potential customers,
employees and suppliers of the Company; customer and supplier contracts and
transactions or price lists of the Company and their suppliers; products,
services, programs and processes sold, licensed or developed by the Company;
technical data, plans and specifications, present and/or future development
projects of the Company; financial and/or marketing data respecting the conduct
of the present or future phases of business of the Company; computer programs,
systems and/or software; ideas, inventions, trademarks, trade secrets, business
information, know-how, processes, improvements, designs, redesigns, discoveries
and developments of the Company; and other information considered confidential
by any of the Company or its customers or suppliers. At all times through the
Employment End Date and thereafter, Executive agrees to retain the Information
in absolute confidence and not to disclose the Information to any person or
organization except as required in the performance of Executive's duties for the
Company as provided in this Agreement, without the express written consent of
the Company; provided that Executive’s obligation of confidentiality shall not
extend to any Information which becomes generally available to the public other
than as a result of disclosure by Executive; and

 

3 

 

 



(c) Executive and the Company agree that effective upon the Company’s filing of
its Form 10-K for its 2015 fiscal year, Executive will no longer be privy to
material, non-public information regarding the Company. Accordingly, the Company
agrees that Executive shall not be subject to the Company’s Insider Trading
Policy thereafter, provided, however, that if and to the extent that Executive
may from time to time acquire knowledge of material, non-public information
regarding the Company, Executive acknowledges and agrees that he may not trade
based upon such information and must comply with all applicable laws prohibiting
insider trading. The Company further agrees that it will not intentionally
provide material, non-public information to Executive following the Employment
End Date except in connection with such events, actions or circumstances that
would require stockholder approval and the Company has made a good faith
determination that it is necessary and appropriate to disclose such information
to Executive given his then current ownership of Escalade common stock, and that
the Company will use its reasonable best efforts to prevent any inadvertent
disclosures of material, non-public information to Executive.

 

6. Covenant Not to Compete, No Interference; No Solicitation. At all times
through the twelfth month following the Employment End Date (or if this period
is unenforceable by law, then for such shorter period as shall be enforceable):

 

(a) Executive will not engage in any business offering products or services
related to the current business of the Company, whether as a principal, partner,
joint venture, agent, employee, salesman, consultant, director or officer, where
such business or business activity is in competition with the Company in any
geographic market where the Company does business; provided, however, that
Executive shall not be prohibited from performing services for a subsidiary or
division of a competitive business, as long as such subsidiary or division is
not in competition with the Company and the Executive abides by all other
provisions of this Agreement including without limitation Sections 4, 5, 6(b)
and 6(c);

 

(b) Executive will not interfere with or adversely affect, either directly or
indirectly, the Company’s relationships with any person, firm, association,
corporation or other entity which is known by Executive to be, or is included on
any listing to which Executive had access during the course of his employment as
a customer, client, supplier, consultant or employee of the Company, and
Executive will not divert or change, or attempt to divert or change, any such
relationship to the detriment of the Company or to the benefit of any other
person, firm, association, corporation or other entity; and

 

4 

 



(c) Executive will not induce, seek to induce or participate directly or
indirectly with any third party in seeking to induce, any other employee of the
Company to terminate his or her employment relationship with the Company,
provided, however, that this restriction shall not prohibit Executive from
hiring any employee who seeks employment from Executive or any third party with
whom Executive may be employed or affiliated with in the future on an
unsolicited basis as long as such employment is not in competition with any
business or operations of the Company.

 

Executive acknowledges and agrees that the covenants, restrictions, agreements,
and obligations set forth herein are founded upon valuable consideration, and,
with respect to the covenants, restrictions, agreements, and obligations set
forth in this Section 6 are reasonable in duration and geographic scope. The
time period and geographical area set forth in this Section 6 are each divisible
and separable, and, in the event that the covenants not to compete and/or not to
divert business or employees contained therein are judicially held invalid or
unenforceable as to such time period and/or geographical area, they will be
valid and enforceable in such geographical area(s) and for such time period(s)
which the court determines to be reasonable and enforceable. Executive agrees
that in the event that any court of competent jurisdiction determines that the
above covenants are invalid or unenforceable to join with the Company in
requesting such court to construe the applicable provision by limiting or
reducing it so as to be enforceable to the extent compatible with the then
applicable law. Furthermore, it is agreed that any period of restriction or
covenant hereinabove stated shall not include any period of violation or period
of time required for litigation or arbitration to enforce such restrictions or
covenants.

 

7. Tax Liability; Tax Withholding. Executive acknowledges and agrees that he is
responsible for the payment of all taxes relating to the consideration to be
provided to him as contemplated by this Agreement, including the payment of any
taxes relating to his exercise of stock options and his receipt of any stock,
cash or other consideration relating to any other equity incentive awards he may
have received from the Company. Notwithstanding any other provision of this
Agreement, the Company will withhold from any amounts payable under this
Agreement, or any other benefits received pursuant hereto, such federal, state
and/or local taxes as shall be required to be withheld under any applicable law
or regulation.

 

8. No Mitigation; No Offset. In no event shall Executive be obligated to seek
other employment or to take any other action that would mitigate the amounts
payable to Executive under this Agreement. In the event that Executive would
obtain subsequent employment, the Company may not offset any compensation or
other amounts earned by Executive from such subsequent employment or engagement
of his services against the Executive’s entitlements under this Agreement.
Moreover, subject to Executive’s compliance with the covenants set forth in
Sections 4, 5 and 6 of this Agreement, Executive shall be free to pursue any
unsolicited, non-competitive opportunities for employment or services as may
arise from the Company’s customers, vendors, employees and affiliates.

 

9. Section 16 Reports. Executive and the Company agree that notwithstanding
Executive’s termination as an executive officer and a director of Escalade as of
the Employment End Date, Executive may continue to be subject to the reporting
requirements of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder for up to six months following the
Employment End Date. Accordingly, Executive agrees to provide timely notice to
Escalade’s chief financial officer of all transactions undertaken by Executive
in Escalade common stock, including the purchase or sale of any shares of
Escalade common stock and the exercise of any stock options, during the six
month period following the Employment End Date, and the Company shall prepare
and file the appropriate Section 16 reports with the Securities and Exchange
Commission on behalf of Executive. Upon the conclusion of such six month period,
the Company acknowledges that Executive will no longer be deemed an affiliate of
the Company and, absent Executive being in possession of material, non-public
information concerning the Company, may freely engage in trades of Escalade
securities.

 

5 

 



10. Remedies.

 

(a) Arbitration; Submission to Jurisdiction. Any dispute that may arise between
the Company and Executive relating to this Agreement and the subject matter
hereof shall be settled by binding arbitration in accordance with Section 9 of
the Executive Agreement.

 

(b) Injunctive Relief. Executive agrees that in the event of any actual or
threatened breach by him of any of the provisions contained in this Agreement,
including those covenants specifically set forth in Sections 3, 4, 5 and 6
hereof, the Company shall be entitled to seek immediate temporary injunctive and
other equitable relief, without the necessity of showing actual monetary
damages, subject to hearing as soon thereafter as possible. In the event of such
injunctive relief, the periods of time referred to in Sections 5 and 6 shall be
deemed extended for a period equal to the respective period during which
Employee is in breach thereof, in order to provide for injunctive relief and
specific performance for a period equal to the full term thereof and the Company
shall be entitled to cease its obligations to Executive pursuant to Section 2.
In the event that the Company breaches its obligations to make payments and to
provide the benefits specified in Section 2 hereof, Executive may seek specific
performance in addition to monetary damages and Executive will not be subject to
the provisions of Section 4, 5 or 6 hereof. Nothing contained herein shall be
construed as prohibiting Executive or the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of any damages which it is able to prove.

 

11. Mutual Release. In consideration of the payments and benefits set forth in
this Agreement, such payments and benefits being good and valuable
consideration:

 

(a) Release by Executive. Subject to Section 10(b), Executive, on his own behalf
and on behalf of his heirs, administrators, executors, successors, assigns and
personal representatives, covenants not to sue and hereby fully and forever
releases, acquits and discharges the Company, its shareholders, directors,
officers, employees, agents, representatives, insurance carriers, and their
successors and assigns (collectively the “Releasees”), from any and all claims,
demands, actions and causes of action of every kind, nature or description
(collectively “claims”) that Executive may have had, may now have, or may
hereafter have against Releasees, including without limitation any and all
claims in any way related to or based upon Executive’s employment with the
Company through the Employment End Date and/or the cessation of Executive’s
service as an employee, executive officer and director of the Company, including
without limitation any claims for breach of contract, implied contract,
promissory estoppel, tortious conduct or claims arising under any federal or
state statute or law or local ordinance, including but not limited to: the Age
Discrimination in Employment Act as amended (“ADEA”); Older Workers’ Benefit
Protection Act (“OWBPA”); Americans with Disabilities Act (“ADA”) as amended;
the Family and Medical Leave Act (“FMLA”); Title VII of the Civil Rights Act of
1964; the Civil Rights Acts of 1991; the Employee Retirement Income Security Act
(“ERISA”); 42 U.S.C. § 1981; 29 U.S.C. § 206(d)(1); Section 503 and 504 of the
Rehabilitation Disabilities Act; the WARN Act; Indiana’s fair employment
practices statutes; any other federal, state or local law dealing with
employment discrimination; and any federal or state “Whistleblower” law,
existing as of the date of this Agreement. Provided, however, that if the
Company were to breach this Agreement, this release would not bar an action by
Executive against the Company to enforce its term(s) or any applicable law. In
addition, this Section 11(a) shall not affect adversely any benefits to which
Executive may be entitled arising out of any social security, workers'
compensation or unemployment laws, or under the terms of any employee pension or
welfare or benefit plans or programs of the Company, which may be payable now or
in the future to Executive.

 

6 

 



(b) Acknowledgements by Executive. Executive specifically acknowledges and
agrees that: (i) Executive is waiving claims under the foregoing laws, including
specifically the ADEA and the OWBPA; (ii) this waiver of any rights or claims is
knowing and voluntary; (iii) this Agreement is written in a manner that
Executive understands; (iv) the Company has hereby advised Executive to consult
with an attorney before executing this Agreement and that Executive has so
consulted; (v) the waiver of rights under Section 11(a) does not waive rights or
claims arising after the date of this Agreement; (vi) Executive has been given a
period of 21 days within which to consider this Agreement; (vii) for a period of
seven days following Executive’s execution of this Agreement, Executive may
revoke this Agreement and this Agreement will not become enforceable or
effective until the revocation period expires; and (viii) the waiver of rights
in Section 11(a) is in exchange for consideration in addition to anything of
value to which Executive was already entitled to receive.

 

(c) Release by the Company. Subject to Section 10(b), the Company, on behalf of
itself and its successors and assigns, covenants not to sue and hereby fully and
forever releases, acquits and discharges Executive and his successors and
assigns, from any and all claims, demands, actions and causes of action of every
kind, nature or description (collectively “claims”) that the Company may have
had, may now have, or may hereafter have against Executive, including without
limitation any and all claims in any way related to or based upon Executive’s
employment with the Company, its subsidiaries and affiliates through the
Employment End Date and/or the cessation of Executive’s service as an executive
officer or director of the Company, including without limitation any claims for
breach of contract, implied contract, promissory estoppel, tortious conduct or
claims arising under any federal or state statute or law or local ordinance,
existing as of the date of this Agreement. Provided, however, that if Executive
were to breach this Agreement, this release would not bar an action by the
Company against Executive to enforce its term(s) or any applicable laws.

 

(d) Unknown Claims. This Agreement covers both claims that Executive and/or the
Company know about and those that Executive and/or the Company may not know
about. The parties hereto expressly waive all rights afforded by any statute
that limits the effect of a release with respect to unknown claims. Each of
Executive and the Company understand the significance of its respective release
of unknown claims and the waiver of statutory protection against a release of
unknown claims. However, this release shall not apply to any claim based on the
fraud or intentional misconduct of the other party or to any act that is
determined to be a criminal act under any federal, state or local law committed
or perpetrated by Executive or the Company at any time prior to and through the
Employment End Date. Neither Executive nor the Company, based on the knowledge
of Escalade’s Board of Directors and of the Company’s executive officers other
than Executive, is currently aware of any fraud or intentional misconduct of the
other party to this Agreement.

 

7 

 



(e) Future Claims Related to Employee and/or Shareholder Status. Notwithstanding
any provision of this Section 11 that may be construed to the contrary,
Executive and the Company agree that neither Executive nor the Company waive or
release the other party hereto from any claim that may arise based on events
occurring after the Employment End Date. Executive and the Company further agree
that Executive may not, based upon Executive’s status as a shareholder of the
Company, assert any claim subsequent to the Employment End Date against the
Company or any Releasees relating to any potential claim or matter that is the
subject of or is otherwise covered by the release granted by Executive in this
Agreement or is in any way related to the event of Executive’s retirement from
the Company.

 

12. Future Service as Employee, Executive Officer or Director. Executive agrees
that his termination as an employee, executive officer and director of the
Company is irrevocable, and that the Company shall have no obligation whatsoever
to rehire, reappoint or elect Executive to any such officer, director or other
position with the Company. Executive further agrees that if he would seek any
such position and is not so hired, nominated, appointed or elected, Executive
will not bring a claim against the Company and/or any Releasee for refusal to so
hire, nominate, appoint or elect.

 

13. Binding Effect; Authority. This Agreement shall bind the Executive’s heirs,
executors, administrators, personal representatives, spouse, dependents,
successors and assigns. Escalade represents and warrants to Executive that the
individual signing this Agreement on behalf of the Company is duly authorized to
enter into this Agreement and to bind the Company hereunder.

 

14. Non-Admission. This Agreement shall not be construed as an admission by
either party of any wrongdoing or any violation of any federal, state or local
law, regulation or ordinance, and the parties specifically disclaim any
wrongdoing or violation.

 

15. Assignability. Neither this Agreement, nor any right or interest hereunder,
shall be assignable by Executive, his beneficiaries or legal representatives,
without the prior written consent of an executive officer of Escalade.

 

16. Entire Agreement. This Agreement sets forth the entire agreement between the
parties with respect to the subject matter hereof and supersedes any other
written or oral promises concerning the subject matter of this Agreement except
as expressly stated otherwise herein or except as expressly stated otherwise in
the Executive Agreement. The terms of this Agreement may not be modified other
than in a writing signed by the parties.

 

8 

 

 



17. Governing Law. This Agreement shall in all respects be interpreted, enforced
and governed by the laws of the State of Indiana without giving effect to
provisions thereof regarding conflict of laws.

 

In Witness Whereof, the parties have entered into this Agreement and Release as
of this 7th day of December, 2015.

 

 

 

/s/ Robert J. Keller

Robert J. Keller

 

 

ESCALADE, INCORPORATED

 

 

By: /s/ Richard D. White

Name: Richard D. White

Title: Chairman of the Board



 

 



 

9 



 